Exhibit 10.3

PONIARD PHARMACEUTICALS, INC.
CHANGE OF CONTROL AGREEMENT (VP)

This Change of Control Agreement (VP) (this “Agreement”), dated as of June 23,
2006, is entered into by and between PONIARD PHARMACEUTICALS, INC., a Washington
corporation (as supplemented by Section 13, the “Company”), and Caroline M.
Loewy (the “Executive”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 1 hereof) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Executive with reasonable compensation and benefit arrangements upon a
Change of Control.

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.


1.             DEFINITIONS

1.1           “Change of Control” shall have the definition set forth in
Appendix A hereto, which is hereby incorporated by reference.

1.2           “Change of Control Date” shall mean the first date on which a
Change of Control occurs.

1.3           “Employment Period” shall mean the two (2) year period commencing
on the Change of Control Date and ending on the second anniversary of such date.

1.4           “Severance Agreement” shall mean the Key Executive Severance
Agreement, dated as of the date hereof, between the parties, as it may be
amended from time to time, that provides for certain benefits related to
termination of the Executive’s employment that are unrelated to a Change of
Control.


2.             TERM

The initial term of this Agreement (“Initial Term”) shall be for a period of one
(1) year from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other at least ninety (90) days prior to the end of the
Initial Term or any Renewal Term, and provided further that if a Change in
Control occurs during the Term, the Term shall automatically


--------------------------------------------------------------------------------




 

extend for the duration of the Employment Period. The “Term” of this Agreement
shall be the Initial Term plus all Renewal Terms and, if applicable, the
duration of the Employment Period. At the end of the Term, this Agreement shall
terminate without further action by either the Company or the Executive.


3.             EMPLOYMENT


3.1          EMPLOYMENT PERIOD

During the Employment Period, the Company hereby agrees to continue the
Executive in its employ or in the employ of its affiliated companies, and the
Executive hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and provisions of this Agreement;
provided, however, that either the Company or the Executive may terminate the
employment relationship subject to the terms of this Agreement.


3.2          POSITION AND DUTIES

During the Employment Period, the Executive’s position, authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the ninety (90) day period immediately preceding the Change of Control Date.


3.3          LOCATION

During the Employment Period, the Executive’s services shall be performed at the
Company’s offices on the Change of Control Date at which the Executive was
employed or any office that is subsequently designated by the Company and is
less than thirty (30) miles from such location.


3.4          EMPLOYMENT AT WILL

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. Moreover,
if prior to the Change of Control Date, the Executive’s employment with the
Company or its affiliated companies terminates for any reason, then the
Executive shall have no further rights under this Agreement; provided, however,
that the Company may not avoid liability for any termination payments that would
have been required during the Employment Period pursuant to Section 8 hereof by
terminating the Executive prior to the Employment Period where such termination
is carried out in anticipation of a Change of Control and the principal
motivating purpose is to avoid liability for such termination payments.

2


--------------------------------------------------------------------------------





4.             ATTENTION AND EFFORT

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive will devote all of her
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to her hereunder,
and will use her reasonable best efforts to perform faithfully and efficiently
such responsibilities. It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (c) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities in accordance with this
Agreement. It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Employment Period,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) during the Employment Period shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.


5.             COMPENSATION

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
her, the following compensation:


5.1          SALARY

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) or the Chief Executive
Officer for the fiscal year in which the Change of Control Date occurs. The
Annual Base Salary shall be paid in substantially equal installments and at the
same intervals as the salaries of other executives of the Company are paid. The
Board or the Compensation Committee or the Chief Executive Officer shall review
the Annual Base Salary at least annually and shall determine in good faith and
consistent with any generally applicable Company policy any increases for future
years.


5.2          BONUS

In addition to the Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) in cash at least equal to the average annualized (for any fiscal year
consisting of less than twelve (12) full months) bonus paid or payable
(including by reason of any deferral and including the value of any stock awards
and the compensation expense disclosed in the Company’s financial statements for
the grant of any stock options) to the Executive by the Company and

3


--------------------------------------------------------------------------------




 

its affiliated companies in respect of the three fiscal years immediately
preceding the fiscal year in which the Change of Control Date occurs. Each
Annual Bonus shall be paid no later than ninety (90) days after the end of the
fiscal year for which the Annual Bonus is awarded, unless the Executive shall
elect to defer the receipt of the Annual Bonus.


6.             BENEFITS


6.1          INCENTIVE, RETIREMENT AND WELFARE BENEFIT PLANS; VACATION

During the Employment Period, the Executive shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be generally made available to other executives
of the Company and its affiliated companies from time to time during the
Employment Period by action of the Board (or any person or committee appointed
by the Board to determine fringe benefit programs and other emoluments),
including, without limitation, paid vacations; any stock purchase, savings or
retirement plan, practice, policy or program; and all welfare benefit plans,
practices, policies or programs (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans or programs).


6.2          EXPENSES

During the Employment Period, the Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by her in
accordance with the policies, practices and procedures of the Company and its
affiliated companies in effect for the executives of the Company and its
affiliated companies during the Employment Period.


7.             TERMINATION

During the Employment Period, employment of the Executive may be terminated as
follows, but, in any case, the nondisclosure provisions set forth in Section 10
hereof shall survive the termination of this Agreement and the termination of
the Executive’s employment with the Company:


7.1          BY THE COMPANY OR THE EXECUTIVE

At any time during the Employment Period, the Company may terminate the
employment of the Executive with or without Cause (as defined below), and the
Executive may terminate her employment for Good Reason (as defined below) or for
any reason, upon giving the Notice of Termination (as defined below).


7.2          AUTOMATIC TERMINATION

This Agreement and the Executive’s employment during the Employment Period shall
terminate automatically upon the death or Total Disability of the Executive. The
term

4


--------------------------------------------------------------------------------




 

“Total Disability” as used herein shall mean the Executive’s inability (with
such accommodation as may be required by law and which places no undue burden on
the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the duties set forth in Section 3.2
hereof for a period or periods aggregating twelve (12) weeks in any three
hundred sixty-five (365) day period as a result of physical or mental illness,
loss of legal capacity or any other cause beyond the Executive’s control, unless
the Executive is granted a leave of absence by the Board. The Executive and the
Company hereby acknowledge that the duties specified in Section 3.2 hereof are
essential to the Executive’s position and that Executive’s ability to perform
those duties is the essence of this Agreement.


7.3          NOTICE OF TERMINATION

Any termination by the Company or by the Executive during the Employment Period
shall be communicated by the Notice of Termination to the other party given in
accordance with Section 12 hereof. The term “Notice of Termination” shall mean a
written notice that (a) indicates the specific termination provision in this
Agreement relied upon and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.


7.4          DATE OF TERMINATION

During the Employment Period, “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of death, at the end of the calendar month in
which the Executive’s death occurs, (b) if the Executive’s employment is
terminated by reason of Total Disability, immediately upon a determination by
the Company of the Executive’s Total Disability, and (c) in all other cases, ten
(10) days after the date of personal delivery or mailing of the Notice of
Termination. The Executive’s employment and performance of services will
continue during such ten (10) day period; provided, however, that the Company
may, upon notice to the Executive and without reducing the Executive’s
compensation during such period, excuse the Executive from any or all of her
duties during such period.


8.             TERMINATION PAYMENTS

In the event of termination of the Executive’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 8.

5


--------------------------------------------------------------------------------




 


8.1          TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE EXECUTIVE
FOR GOOD REASON

If during the Employment Period the Company terminates the Executive’s
employment other than for Cause or the Executive terminates her employment for
Good Reason, the Executive shall be entitled to:

(a)           receive payment of the following accrued obligations (the “Accrued
Obligations”):

(i)            the Annual Base Salary through the Date of Termination to the
extent not theretofore paid;

(ii)           the product of (x) the Annual Bonus payable with respect to the
fiscal year in which the Date of Termination occurs and (y) a fraction the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is three hundred sixty-five
(365); provided that, in the event that the Executive is entitled to an amount
in respect of the Annual Bonus under Section 8.1(c), she shall receive the
amount payable under Section 8.1(c) first and the amount payable under this
Section 8.1(a)(ii) only to the extent it exceeds the amount payable under
Section 8.1(c); and

(iii)          any compensation previously deferred by the Executive (together
with accrued interest or earnings thereon, if any) and any accrued vacation pay
that would be payable under the Company’s standard policy, in each case to the
extent not theretofore paid;

(b)           for one year after the Date of Termination or until the Executive
qualifies for comparable medical and dental insurance benefits from another
employer, whichever occurs first, the Company shall pay the Executive’s premiums
for health insurance benefit continuation for the Executive and her family
members, if applicable, which the Company provides to the Executive under the
provisions of the federal Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), to the extent that the Company would have paid such
premiums had the Executive remained employed by the Company (such continued
payment is hereinafter referred to as “COBRA Continuation”);

(c)           an amount equal to fifty percent (50%) of the Annual Bonus that
would have been paid to the Executive for the fiscal year in which the Date of
Termination falls but for the termination of the Executive’s employment;

(d)           an amount as severance pay equal to fifty percent (50%) of the
Annual Base Salary for the fiscal year in which the Date of Termination occurs;
and

(e)           immediate vesting of all outstanding stock options previously
granted to the Executive by the Company.

6


--------------------------------------------------------------------------------




 


8.2          TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD REASON

If during the Employment Period the Executive’s employment shall be terminated
by the Company for Cause or by the Executive for other than Good Reason, this
Agreement shall terminate without further obligation on the part of the Company
to the Executive, other than the Company’s obligation to pay the Executive
(a) the Annual Base Salary through the Date of Termination, (b)  the amount of
any compensation previously deferred by the Executive, and (c) any accrued
vacation pay that would be payable under the Company’s standard policy, in each
case to the extent theretofore unpaid.


8.3          EXPIRATION OF TERM

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive, other than the Company’s obligation to pay the
Executive the product of (a) the Annual Bonus payable with respect to the fiscal
year in which the Term expired and (b) a fraction the numerator of which is the
number of days in the current fiscal year through the end of the Term and the
denominator of which is three hundred sixty-five (365).


8.4          TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY

If during the Employment Period the Executive’s employment is terminated by
reason of the Executive’s death or Total Disability, this Agreement shall
terminate automatically without further obligation on the part of the Company to
the Executive or her legal representatives under this Agreement, other than the
Company’s obligation to pay the Executive the Accrued Obligations (which shall
be paid to the Executive’s estate or beneficiary, as applicable in the case of
the Executive’s death), and to provide COBRA Continuation.


8.5          PAYMENT SCHEDULE

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, shall be made to the Executive within ten (10) working days of
the Date of Termination. Any payments payable to the Executive pursuant to
Section 8.1(c) and (d) hereof shall be made to the Executive in a lump sum
within ten (10) working days of the Date of Termination.


8.6          CAUSE

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

(a)           a clear refusal to carry out any material lawful duties of the
Executive or any directions of the Board or senior management of the Company,
all reasonably consistent with the duties described in Section 3.2 hereof;

7


--------------------------------------------------------------------------------




 

(b)           persistent failure to carry out any lawful duties of the Executive
described in Section 3.2 hereof or any directions of the Board or senior
management reasonably consistent with the duties herein set forth to be
performed by the Executive, provided, however, that the Executive has been given
reasonable notice and opportunity to correct any such failure;

(c)           violation by the Executive of a state or federal criminal law
involving the commission of a crime against the Company or any other criminal
act involving moral turpitude;

(d)           current abuse by the Executive of alcohol or controlled
substances; deception, fraud, misrepresentation or dishonesty by the Executive;
or any incident materially compromising the Executive’s reputation or ability to
represent the Company with investors, customers or the public; or

(e)           any other material violation of any provision of this Agreement by
the Executive, subject to the notice and opportunity-to-cure requirements of
Section 11 hereof.


8.7          GOOD REASON

For purposes of this Agreement, “Good Reason” means

(a)           the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities as contemplated by Section 3.2 hereof or any other action by
the Company that results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(b)           any failure by the Company to comply with any of the provisions of
Section 5 or Section 6 hereof, other than an isolated and inadvertent failure
not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(c)           the Company’s requiring the Executive to be based at any office or
location other than that described in Section 3.3 hereof;

(d)           any failure by the Company to comply with and satisfy Section 13
hereof; provided, however, that the Company’s successor has received at least
ten (10) days’ prior written notice from the Company or the Executive of the
requirements of Section 13 hereof; or

(e)           any other material violation of any provision of this Agreement by
the Company, subject to the notice and opportunity-to-cure requirements of
Section 11 hereof.

8


--------------------------------------------------------------------------------




 


8.8          EXCESS PARACHUTE LIMITATION

If any portion of the payments or benefits for the Executive under this
Agreement, the Severance Agreement, or any other agreement or benefit plan of
the Company (including stock option plan) would be characterized as an “excess
parachute payment” to the Executive under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Executive shall be paid any excise
tax that the Executive owes under Section 4999 of the Code as a result of such
characterization, such excise tax to be paid to the Executive at least ten
(10) days prior to the date that she is obligated to make the excise tax
payment. The determination of whether and to what extent any payments or
benefits would be “excess parachute payments” and the date by which any excise
tax shall be due, shall be determined in writing by recognized tax counsel
selected by the Company and reasonably acceptable to the Executive.


9.             REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:


9.1          HEALTH

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent her from fulfilling her obligations
hereunder. The Executive agrees, if the Company requests, to submit to
reasonable periodic medical examinations by a physician or physicians designated
by, paid for and arranged by the Company. The Executive agrees that the
examination’s medical report shall be provided to the Company.


9.2          NO VIOLATION OF OTHER AGREEMENTS

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement by which the Executive may be bound.


10.          NONDISCLOSURE; RETURN OF MATERIALS


10.1        NONDISCLOSURE

Except as required by her employment with the Company, the Executive will not,
at any time during the term of employment by the Company, or at any time
thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company. The Executive understands that the Company will be relying on this
Agreement in continuing the Executive’s employment, paying her compensation,
granting her any promotions or raises, or entrusting her with any information
that helps the Company compete with others.

9


--------------------------------------------------------------------------------




 


10.2        RETURN OF MATERIALS

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time, or in her possession, including
any and all copies thereof, shall be the property of the Company and shall be
held by the Executive in trust and solely for the benefit of the Company, and
shall be delivered to the Company by the Executive upon termination of
employment or at any other time upon request by the Company.


11.          NOTICE AND CURE OF BREACH

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 8.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.


12.          FORM OF NOTICE

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

If to the Executive:

 

 

 

 

 

 

 

 

 

 

 

If to the Company:

 

Poniard Pharmaceuticals, Inc.

 

 

300 Elliott Avenue West, Suite 500

 

 

Seattle, Washington 98119

 

 

Attn: Chief Executive Officer

With a copy to:

 

Perkins Coie LLP

 

 

1201 Third Avenue, 40th Floor

 

 

Seattle, Washington 98101-3099

 

 

Attn: James R. Lisbakken

 

Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

10


--------------------------------------------------------------------------------




 


13.          ASSIGNMENT

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean Poniard
Pharmaceuticals, Inc. and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise. All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.


14.          WAIVERS

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.


15.          AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.


16.          APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.


17.          ARBITRATION; ATTORNEYS’ FEES

Except in connection with enforcing Section 10 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject

11


--------------------------------------------------------------------------------




 

to arbitration. The arbitration proceeding shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (the
“AAA Rules”) then in effect, conducted by one arbitrator either mutually agreed
upon or selected in accordance with the AAA Rules. The arbitration shall be
conducted in King County, Washington, under the jurisdiction of the Seattle
office of the American Arbitration Association. The arbitrator shall have
authority only to interpret and apply the provisions of this Agreement, and
shall have no authority to add to, subtract from or otherwise modify the terms
of this Agreement. Any demand for arbitration must be made within sixty (60)
days of the event(s) giving rise to the claim that this Agreement has been
breached. The arbitrator’s decision shall be final and binding, and each party
agrees to be bound to by the arbitrator’s award, subject only to an appeal
therefrom in accordance with the laws of the State of Washington. Either party
may obtain judgment upon the arbitrator’s award in the Superior Court of King,
County, Washington.

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.


18.          SEVERABILITY

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.


19.          ENTIRE AGREEMENT

Except as described in Section 22 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matter, are hereby superseded and nullified in their entireties,
except that the Proprietary Information and Invention Agreement between the
Company and the Executive shall continue in full force and effect to the extent
not superseded by Section 10 hereof.

12


--------------------------------------------------------------------------------




 


20.          WITHHOLDING

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


21.          COUNTERPARTS

This Agreement may be executed in counterparts, each of which counterparts shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


22.          COORDINATION WITH SEVERANCE AGREEMENT

The Severance Agreement that the parties are entering into contemporaneously
with this Agreement provides for certain forms of severance and benefit payments
in the event of termination of the Executive’s employment. This Agreement is in
addition to the Severance Agreement and in no way supersedes or nullifies the
Severance Agreement. Nevertheless, it is possible that termination of employment
by the Company or by the Executive may fall within the scope of both agreements.
In such event, payments made to the Executive under Section 8.1 hereof shall be
coordinated with payments made to the Executive under Section 5.1 of the
Severance Agreement as follows:

(a)           Accrued Obligations under this Agreement shall be paid first, in
which case Accrued Obligations need not be paid under the Severance Agreement;

(b)           COBRA Continuation under this Agreement shall be provided first,
in which case COBRA Continuation need not be provided under the Severance
Agreement; and

(c)           the severance payment required under Section 8.1(d) hereof shall
be paid first, in which case only that portion of any severance payment required
under Section 5.1(c) of the Severance Agreement in excess of the severance
payment required under Section 8.1(d) hereof shall be paid in accordance with
the provisions of the Severance Agreement.

13


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

PONIARD PHARMACEUTICALS, INC.

 

By:

/s/ Gerald McMahon

 

 

Name:

Gerald McMahon

 

 

Its:

Chairman, CEO & President

 

EXECUTIVE

 

By:

/s/ Caroline M. Loewy

 

 

Name:

Caroline M. Loewy

14


--------------------------------------------------------------------------------


 

APPENDIX A

For purposes of this Agreement, a “Change of Control” shall mean:

(a)           A “Board Change” that, for purposes of this Agreement, shall have
occurred if a majority (excluding vacant seats) of the seats on the Board are
occupied by individuals who were neither (i) nominated by a majority of the
Incumbent Directors nor (ii) appointed by directors so nominated. An “Incumbent
Director” is a member of the Board who has been either (i) nominated by a
majority of the directors of the Company then in office or (ii) appointed by
directors so nominated, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person (as hereinafter defined) other than the
Board; or

(b)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of (i) twenty percent (20%) or more of either (A) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), in the case of either
(A) or (B) of this clause (i), which acquisition is not approved in advance by a
majority of the Incumbent Directors, or (ii) thirty-three percent (33%) or more
of either (A) the Outstanding Company Common Stock or (B) the Outstanding
Company Voting Securities, in the case of either (A) or (B) of this clause (ii),
which acquisition is approved in advance by a majority of the Incumbent
Directors; provided, however, that the following acquisitions shall not
constitute a Change of Control:  (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(z) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of subsection (c) of this
Appendix A are satisfied; or

(c)           Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the





--------------------------------------------------------------------------------




 

Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportion as their ownership
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, thirty-three percent (33%) or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, thirty-three percent (33%) or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were the Incumbent Directors
at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

(d)           Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all the assets of the Company, other than to a
corporation with respect to which immediately following such sale or other
disposition, (A) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty-three percent (33%) or more of the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, thirty-three percent (33%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors of such corporation
were approved by a majority of the Incumbent Directors at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of the Company’s assets.

3


--------------------------------------------------------------------------------